UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                  v.                               No. 01-4612
LEWIS GENE BENNETT, JR.,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                James A. Beaty, Jr., District Judge.
                            (CR-01-61)

                   Submitted: December 4, 2001

                       Decided: December 26, 2001

       Before LUTTIG and WILLIAMS, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                              COUNSEL

Louis C. Allen, III, Federal Public Defender, Eric D. Placke, Assistant
Federal Public Defender, Greensboro, North Carolina, for Appellant.
Benjamin H. White, Jr., United States Attorney, Michael F. Joseph,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.
2                     UNITED STATES v. BENNETT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Lewis Gene Bennett, Jr. appeals his conviction and sentence fol-
lowing his guilty plea to one count of passing and uttering counterfeit
currency and one count of possession of counterfeit currency in viola-
tion of 18 U.S.C.A. § 472 (West 2000). He was sentenced to one year
and one day in prison and three years of supervised release on each
count, to run concurrently, and $440 in restitution.

   Bennett argues the district court erred when it applied U.S. Sen-
tencing Guidelines Manual § 2B5.1(b)(2) (2000) to enhance his sen-
tence. Section 2B5.1(b)(2) provides for an offense level enhancement
for a defendant who manufactured or produced counterfeit currency
or possessed devices or materials used to counterfeit currency. This
guideline, however, "does not apply to persons who merely photo-
copy notes or otherwise produce items that are so obviously counter-
feit that they are unlikely to be accepted even if subjected to only
minimal scrutiny." USSG § 2B5.1(b)(2), comment. (n.4); see United
States v. Miller, 77 F.3d 71, 76 (4th Cir. 1996).

   We review the district court’s legal determinations de novo and
findings of fact for clear error. United States v. Williams, 253 F.3d
789, 791-92 (4th Cir. 2001). We have reviewed the parties’ briefs and
joint appendix and find no reversible error. Accordingly, we affirm
Bennett’s conviction and sentence. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                          AFFIRMED